Name: Council Decision (EU, Euratom) 2019/311 of 19 February 2019 appointing two members, proposed by the Kingdom of Denmark, of the European Economic and Social Committee
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2019-02-22

 22.2.2019 EN Official Journal of the European Union L 51/28 COUNCIL DECISION (EU, Euratom) 2019/311 of 19 February 2019 appointing two members, proposed by the Kingdom of Denmark, of the European Economic and Social Committee THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 302 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a thereof, Having regard to the proposal of the Danish Government, Having regard to the opinion of the European Commission, Whereas: (1) On 18 September 2015 and 1 October 2015, the Council adopted Decisions (EU, Euratom) 2015/1600 (1) and (EU, Euratom) 2015/1790 (2) appointing the members of the European Economic and Social Committee for the period from 21 September 2015 to 20 September 2020. On 16 February 2016, by Council Decision (EU) 2016/229 (3), Ms Marie-Louise KNUPPERT was replaced by Mr Arne GREVSEN as a member. (2) A member's seat on the European Economic and Social Committee has become vacant following the end of the mandate of Mr Bernt FALLENKAMP. (3) A member's seat on the European Economic and Social Committee has become vacant following the end of the mandate of Mr Arne GREVSEN, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed as members of the European Economic and Social Committee for the remainder of the current term of office, which runs until 20 September 2020:  Ms Dorthe ANDERSEN, Head of Danish Trade Union EU Office,  Ms Bente SORGENFREY, 1. vice president FH - Danish Trade Union Confederation. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 19 February 2019. For the Council The President G. CIAMBA (1) Council Decision (EU, Euratom) 2015/1600 of 18 September 2015 appointing the members of the European Economic and Social Committee for the period from 21 September 2015 to 20 September 2020 (OJ L 248, 24.9.2015, p. 53). (2) Council Decision (EU, Euratom) 2015/1790 of 1 October 2015 appointing the members of the European Economic and Social Committee for the period from 21 September 2015 to 20 September 2020 (OJ L 260, 7.10.2015, p. 23). (3) Council Decision (EU) 2016/229 of 16 February 2016 appointing a member, proposed by the Kingdom of Denmark, of the European Economic and Social Committee (OJ L 41, 18.2.2016, p. 22).